Citation Nr: 1219973	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of permanent nerve or muscle damage of the right upper arm as a result of VA medical treatment involving electromyelogram/nerve conduction (EMG/NC) study in September 2004.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972, and from December 1982 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought.  The case was subsequently transferred to the jurisdiction of the New Orleans, Louisiana RO. 


FINDING OF FACT

The Veteran does not have additional disability of permanent nerve or muscle damage of the right upper arm, claimed as a result of VA medical treatment involving EMG/NC in September 2004


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of permanent nerve or muscle damage of the right upper arm, have not been met. 38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).   Here, VA's duty to notify was satisfied by way of a letter sent in April 2005.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examination regarding the claim on appeal.  The Board finds that such VA examination and opinions obtained is adequate to decide the issue as it includes examination and is predicated on a review of the complete record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board concludes that findings from the examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Merits of the Claim

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for qualifying additional disability of permanent nerve or muscle damage to the right upper arm resulting from VA treatment involving EMG/NCS in September 2004.  As reflected in a February 2008 statement associated with his substantive appeal, VA Form 9, the Veteran maintains that he has had severe pain in the right shoulder and right upper arm following the insertion of the needle involved in the EMG test to the right upper arm.  

Controlling law provides that in order to warrant the award of the benefit sought, the evidence must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

Under Chapter 17 of Title 38 of the United States Code, which governs VA's provision of medical services, the term "hospital care" includes medical services rendered in the course of the hospitalization.  The term "medical services" includes examination and treatment. 38 U.S.C. § 1701(5) and (6) (2011).  For the purpose of compensation under 38 U.S.C.A. § 1151 the disability must result from VA hospital care, that is, medical services rendered in the course of the hospitalization, which includes examination and treatment.  Id. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The determination of whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

The condition of the Veteran's right upper arm just prior to the September 2004 EMG/NC study is reflected in the evidence contained in the reports of  VA examinations in May and August 2004.  These reports reflect that the Veteran had a history of diabetes mellitus with complaints of numbness and tingling involving both hands and feet for the previous two years.  The Veteran's hands and fingers would usually get numb at night.  There were no complaints of functional losses and the Veteran denied any pain or weakness.  

At the August 2004 VA examination the Veteran further described limited motion of the wrist; a stinging sensation radiating to his upper extremities associated with on and off neck pain; and a recent worsening of progressive symptoms.  On examination, manual muscle testing showed 4+ to 5/5 strength to all muscle groups.  Sensory was decreased in stocking/glove distribution.  After examination the impression was likely sensory polyneuropathy, and the examiner opined that the etiology was likely diabetes.  The report contains notation that the Veteran refused EMG-nerve conduction studies to confirm his peripheral neuropathy.
 
VA treatment records dated in September 2004 show that the Veteran was referred for EMG and NC study to rule out neuropathy.  The indications for the study were the Veteran's complaints of tingling and numbness of both hands, no numbness in the legs; no weakness, and history of non-insulin-dependent diabetes mellitus 
(NIDDM).  That report contains findings from motor nerve conduction study and sensory nerve conduction study.  The report contains a notation that the Veteran refused needle test.  

The report contains an interpretation and conclusions of the study including: sensory nerve: right and left median and ulnar sensory distal latencies are within normal limits but amplitudes of both median and ulnar nerves are low.  Motor nerves conduction velocity of both upper extremities and left lower extremity are normal.  The right ulnar conduction velocity is 64 milliseconds (m/s) below the elbow and 67 m/s above the elbow and left ulnar was 61 m/s below the elbow and 66 m/s above the elbow.  The right and left median nerve had normal conduction velocities.

The Veteran underwent a VA examination in August 2005 for the purpose of obtaining an opinion as to whether there was any permanent damage as a result of a EMG nerve conduction test conducted in September 2004.  The examiner noted he had reviewed the claims file and electronic records on file.  

The Veteran reported complaints of intermittent right triceps pain and biceps pain, which he rated as 6 on a scale of one to ten.  He reported he did not have weakness, stiffness, swelling, heat, redness, instability, locking, fatigability or lack of endurance.  He did not take any treatment for the condition.  He reported having flare-ups at nighttime, and that three to five times a week he would have some pain in the right biceps and triceps area, which was intermittent and was a throbbing pain.  This was not always present at night time, and was usually three to five times each week.

The Veteran stated that he was injured when he had an EMG nerve conduction study in September 2004, when a needle was inserted, and he developed the intermittent pain after that.  After examination including range of motion of the shoulders and elbows, the report contains a diagnosis of normal examination of shoulders and elbows.  In this connection the examiner opined that the EMG/nerve conduction test performed by VA in September 2004 had not caused or resulted in any permanent damage of any type to the upper extremity.  As rationale for that opinion the examiner stated: that the Veteran's intermittent nature of his complaint was not consistent with an injury to a nerve or a muscle, and that it was most consistent with degenerative arthritic changes of the cervical spine.

The report  of VA examination in August 2005 includes a separate section containing a report of examination for peripheral nerves, which reiterates similar complaints by the Veteran, and which contains findings of nerve examination.  In part the examiner found no atrophy of the upper extremities, and that the Veteran had strong strength of both upper extremities.  This report concludes with diagnoses of type 2 diabetes mellitus, under treatment; and sensory, peripheral neuropathy of both hands.  

The examiner opined that there was no permanent damage as a result of a EMG/nerve conduction test conducted at VA Medical Center, Alexandria in September 2004.   As rationale for that opinion, the examiner stated that the Veteran's complaint of periodic throbbing pain of the right biceps and triceps area was not consistent with a nerve or muscle injury caused by a diagnostic test such as the EMG/nerve conduction study.  The examiner further noted that the Veteran's complaints were intermittent, occurring at nighttime.  The examiner noted that had the needle caused a permanent muscle or nerve damage, one would expect to see scarring, atrophy of the muscles and continual numbness or tingling in the area of the nerve; and he did not have these types of symptoms, rather he had complaints that were periodic occurring at nighttime.  The examiner opined that these complaints were most consistent with a degenerative arthritic condition of the neck and not a puncture of the muscle by a diagnostic needle.  On that basis the examiner opined that the EMG/nerve conduction study test did not cause any permanent damage to the right upper extremity.

An October 2007 VA treatment record shows that the Veteran reported complaints of a four to five year history of right shoulder pain, which began after an electrodiagnostic study of his upper extremities for neuropathic symptoms of the hands.  The Veteran reported having right shoulder pain since that study.  The report contains an impression of biceps tendonitis, right shoulder.  When seen by VA in February 2008, the assessment included right sided neck and shoulder pain-musculoskeletal etiology most likely.  The report of an August 2008 private magnetic resonance imaging of the right shoulder contains an impression of supraspinatis and subscapuloris tendinosis, otherwise negative MRI of the right shoulder.  

As discussed above, the evidence on file generally shows that prior to the September 2004 VA EMG/NC study, the impression was peripheral neuropathy likely related to diabetes.  The medical evidence subsequent to that study shows a diagnosis of sensory peripheral neuropathy of both hands, and of type 2 diabetes mellitus.  On comparing the condition before and after the September 2004 VA EMG/NC study there is no showing of any additional disability following that study.  On review overall, the preponderance of the competent evidence on file does not show that the Veteran has additional disability of permanent nerve or muscle damage of the right upper arm, claimed as resulting from the VA EMG/NC study conducted in September 2004.   

Notably, the Veteran has a preexisting peripheral neuropathy involving the right upper extremity.  In fact, service connection is in effect for a diagnosed peripheral neuropathy, right upper extremity associated with type II diabetes mellitus, as well as for such peripheral neuropathy involving the other three extremities and associated with his type II diabetes mellitus.

While the Veteran is service-connected for peripheral neuropathy, right upper extremity associated with type II diabetes mellitus, there is no competent evidence to show that there was any additional disability of permanent nerve or muscle damage of the right upper arm resulting from the September 2004 VA EMG/NC study.  This is the opinion of the August 2005 VA examiner who reviewed the claims file and examined the Veteran in order to address this question, and who opined that the pain symptoms, to which the Veteran competently attested, were associated with a cervical spine disability that is not service connected.  

There are no opinions to the contrary.  Moreover, as discussed above, other private and VA treatment records support the opinion of the examiner at the August 2005 VA examination, that the pain symptoms experienced by the Veteran are likely related to orthopedic conditions of the cervical spine or shoulder, which are not shown by any evidence to be related to the September 2004 VA EMG/NC study.  There is no evidence that such orthopedic conditions in any way constitute additional disability resulting from the claimed injury involving the September 2004 VA EMG/NC study.

The Veteran is competent to report the onset and continuity of current pain symptoms for which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470.  However, his lay statements are not competent to identify a diagnosis constituting additional disability in a case that requires a diagnosis by a medical professional; and as discussed, his description of his symptoms is not supported by a diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements on this matter, while credible as to the symptoms reported, are not probative as to whether there is additional disability resulting from the September 2004 VA treatment.

As the preponderance of the evidence does not show that there is additional disability following the September 2004 VA EMG/NC study, establishing whether VA treatment is a proximate cause for any asserted additional disability is not required to decide this claim.  See 38 U.S.C.A. § 1151 (West 2002).

Thus in this case, the weight of the evidence is against the appellant's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to compensation benefits for permanent nerve or muscle damage of the right upper arm pursuant to the provisions of 38 U.S.C.A § 1151 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


